DETAILED ACTION

	Response to Arguments
Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive.  
Applicant is arguing that one of ordinary skill in the art would understand what is meant to differ between “exercise machine data” and “exercise machine software state data” without any additional arguments.  The examiner provided previously that himself and an additional primary examiner could not understand what is meant to distinguish “exercise machine software state data” and provided additional examples to help clarify.   The examiner will not provide any additional details since no additional arguments were provided.
Applicant has not provided any additional arguments in regards to the 103 rejections.  Therefore, the examiner relies upon previous rebuttals herein.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The independent claims state “receive exercise machine data and exercise machine software state data from the exercise machine”.  Under BRI, how are these two terms different?  The examiner reached out to another primary examiner and he was unsure what is meant by software state data for an exercise machine.  Both examiners reviewed applicant’s response dated 01/21/2020 and it did not provide much clarification.  It appears from this response, that software state data is no different than exercise machine data.  Applicant gives an example of how the quick start button on the treadmill is exercise machine software state data.  However, wouldn’t the “exercise machine data” include start/stop times or how long the user exercised on the machine for?  Applicant further goes on to describe and cite CSAFE protocol.  However, how is an open source protocol relevant to the term “exercise machine software state data”?  Additionally, exercise machine software state data would be narrower in scope than exercise machine data.  Therefore, how is this limitation stating that there are two types of data.  Please clarify.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 26, 28-33, 35, 37-41 and 43-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trzecieski (US 20100009810) in view of Gilley et al. (herein after will be referred to as Gilley) (US 20080077620) and in further view of Utter (US 20140129239).

Regarding claim 26, Trzecieski discloses
a Wearable Electronic Device (WED), comprising: [See Trzecieski [Fig. 1a] Device (100).]
a WED display, wherein the WED includes the WED display; [See Trzecieski [Fig. 1a] Display (111).]
a WED processing device, wherein the WED includes the WED processing device; [See Trzecieski [Fig. 1b and 0019] Microcontroller (101).]
a WED memory associated with the WED processing device, wherein the WED includes the WED memory and wherein the WED memory includes a plurality of guidance content data which is specific to a known exercise machine type; [See Trzecieski [Fig. 1b and 0019] Memory circuit (103).  Also, see 0042, as the user approaches the exercise machine, the resistance of the machine is adjusted using the wearable device based upon data stored in a fitness session.  Therefore, the WED memory stores previous user data corresponding to a fitness machine.]
a bio-metric sensor, wherein the WED includes the bio-metric sensor and wherein the bio-metric sensor is in signal communication with the WED processing device, and [See Trzecieski [Fig. 1b and 0019] The device includes (113) for heart rate monitoring.]
wherein the bio-metric sensor is configured to, sense a bio-metric characteristic of a user wearing the WED, and generate bio-metric user data responsive to the bio-metric characteristic; and, [See Trzecieski [Fig. 1b and 0019] The device includes (113) for heart rate monitoring (this is what a heart rate monitor performs).]
communication circuitry, wherein the WED includes the communication circuitry and wherein the communication circuitry is associated with the WED processing device and configured to wirelessly communicate with an exercise machine being used by the user and [See Trzecieski [0019 and Fig. 2b] Wireless interfaces.  Also, see fig. 2b, communicating with an exercise machine.  This is for when the exercise machine is about to be used by the user (para. 0026).]
identify the exercise machine type, and [See Trzecieski [0042] As the user approaches the exercise machine, the resistance of the machine is adjusted using the wearable device based upon data stored in a fitness session.  Therefore, the machine that the user approaches is identified so that the proper data is loaded to the exercise machine for controlling the resistance of the machine.]
identify user guidance content data stored in the WED memory, wherein the user guidance content data is responsive to the identified exercise machine type and the received exercise machine software state data, and [See Trzecieski [0042] As the user approaches the exercise machine, the resistance of the machine is adjusted using the wearable device based upon data stored in a fitness session.  Therefore, the machine that the user approaches is identified so that the proper data is loaded to the exercise machine for controlling the resistance of the machine (i.e. the user past data is correlated with exercise machine).]
control the WED responsive to at least one of the user guidance content data and the received exercise machine software state data.  [See Trzecieski [0046] Display screens are utilized for provided an indication of an exercise from the fitness sessions.  Also, see 0047, display instructional videos on the screen if the user does not know how to perform the exercise.]
Trzecieski does not explicitly disclose
a bio-metrically secure mobile device which is configured to display streamed instructional exercise content from a remote web server, and
wherein the WED processing device is configured to, receive bio-metric user data from the bio-metric sensor, 
receive exercise machine data and exercise machine software state data while the user is using the exercise machine, 
generate processed WED bio-metric user data by processing the bio-metric user data, communicate the processed WED bio-metric user data to the exercise machine and the bio-metrically secure mobile device, 
wherein the bio-metrically secure mobile device is configured to display streamed, instructional exercise content from a remote web server and the processed WED bio-metric user data received from the WEB on a display associated with the bio-metrically secure mobile device,
However, Gilley does disclose
wherein the WED processing device is configured to, receive bio-metric user data from the bio-metric sensor, [See Gilley [0071] Electronic device coupled to heart rate monitors.  Also, see 0072, the data collected is analyzed thereafter by analysis software (i.e. processing the bio-metric data.)]
receive exercise machine data and exercise machine software state data while the user is using the exercise machine, [See Gilley [Fig. 22 and 0157] Portable electronic device to receive data from exercise machine sensor (2004).]
generate processed WED bio-metric user data by processing the bio-metric user data, communicate the processed WED bio-metric user data to the exercise machine and the bio-metrically secure mobile device, [See Gilley [0071] The devices in the invention utilized any electronic device that include heart rate monitors.  Also, see 0076, adjusting the user activity based on the collected data (i.e. heart rate).  Also, see Fig. 22 and 0156, Collection of data about user’s fitness performance and adaptation of a fitness activity based on the collected data.  Also, see 0159, Based on data collected from data sources, portable electronic device dynamically adapts any of the adjustable fitness parameters of the exercise machine.]
identify content data stored in the WED memory, [See Gilley [0071] The devices in the invention utilized any electronic device that include heart rate monitors.  Also, see 0076, adjusting the user activity based on the collected data (i.e. heart rate).  Also, see Fig. 22 and 0156, Collection of data about user’s fitness performance and adaptation of a fitness activity based on the collected data.  Also, see 0159, Based on data collected from data sources, portable electronic device dynamically adapts any of the adjustable fitness parameters of the exercise machine.]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the device by Trzecieski to add the teachings of Gilley, in order to improve upon exercise devices by coordinating the heart rate information to the user’s general fitness goals and to intelligently use that information to assist the user [See Gilley [0010]]. 
Trzecieski (modified by Gilley) do not explicitly disclose
a bio-metrically secure mobile device which is configured to display streamed instructional exercise content from a remote web server, and
wherein the bio-metrically secure mobile device is configured to display streamed, instructional exercise content from a remote web server and the processed WED bio-metric user data received from the WEB on a display associated with the bio-metrically secure mobile device,
However, Utter does disclose
a bio-metrically secure mobile device which is configured to display streamed instructional exercise content from a remote web server, and [See Utter [0080] In response to data gathered by the wearable band, information such as encouragement, feedback is provided to the mobile device from a wellness webpage which includes video or interactive graphics.  Also, see 0060, a server/database operates the website.  Additionally, see 0039, a remote or distributed sensor (such as mobile computing device 116 or 118) associated with band (112) in conjunction with para. 0044 which states a distributed sensor gathers fingerprint or retinal/iris.]
wherein the bio-metrically secure mobile device is configured to display streamed, instructional exercise content from a remote web server and the processed WED bio-metric user data received from the WEB on a display associated with the bio-metrically secure mobile device,  [See Utter [0080] In response to data gathered by the wearable band, information such as encouragement, feedback is provided to the mobile device from a wellness webpage which includes video or interactive graphics.  Also, see 0060, a sever/database operates the website.  Also, see 0039, band captures and processes data from sensors installed within and exchange the data with mobile communication device.]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the device by Trzecieski (modified by Gilley) to add the teachings of Utter, in order to improve upon problems associated with a data-capable personal worn device for health and wellness [See Utter [0002-0006]].

Regarding claim 28, Trzecieski (modified by Gilley and Utter) disclose the device of claim 26.  Furthermore, Trzecieski does disclose
wherein the bio-metric sensor is at least one of a heart rate sensor, a blood pressure sensor, a body fat sensor, a body temperature sensor, an accelerometer sensor, a sweat sensor, a pulse oximeter sensor, and a blood glucose sensor.  [See Trzecieski [Fig. 1b and 0019] The device includes (113) for heart rate monitoring.]

Regarding claim 29, Trzecieski (modified by Gilley and Alexander) disclose the device of claim 26.  Furthermore, Trzecieski does disclose
wherein the exercise machine data includes at least one of exercise device type, the exercise machine program data, the exercise machine distance data, the exercise machine speed data, the exercise machine incline data, the exercise machine resistance data, the exercise machine stride data, the exercise machine display channel setting, the exercise machine display volume setting, the TV/media information being displayed on the exercise machine, and the exercise machine weight setting data.  [See Trzecieski [0042] As the user approaches the exercise machine, the resistance of the machine is adjusted using the wearable device based upon data stored in a fitness session.  Therefore, the machine that the user approaches is identified so that the proper data is loaded to the exercise machine for controlling the resistance of the machine.]

Regarding claim 30, Trzecieski (modified by Gilley and Alexander) disclose the device of claim 26.  Furthermore, Trzecieski does not explicitly disclose
wherein the exercise machine user performance data includes at least one of calories burned by the user of the exercise machine, the exercise machine distance data, the exercise machine speed data, the heart rate of the user of the exercise machine and the repetitions performed by the user of the exercise machine. 
However, Gilley does disclose
wherein the exercise machine user performance data includes at least one of calories burned by the user of the exercise machine, the exercise machine distance data, the exercise machine speed data, the heart rate of the user of the exercise machine and the repetitions performed by the user of the exercise machine. [See Gilley [0157] Portable electronic device (2006) collects data from exercise machine sensor data.  Also, see 0159, speed settings.]
Applying the same motivation as applied in claim 26.

Regarding claim 31, Trzecieski (modified by Gilley and Alexander) disclose the device of claim 26.  Furthermore, Trzecieski does disclose
wherein the content data is at least one of videos on how to start and operate the exercise machine, instructions on how to navigate menus and user interfaces on the exercise machine, instructions on when to interact and press control buttons that control the functions of the exercise machine based on a stored exercise routine located in the memory of the wearable electronic display device, targeted messaged to the user of the exercise machine, instructive messaging generated by a fitness instructor for the user of the wearable electronic display device.  [See Trzecieski [0046] Display screens are utilized for provided an indication of an exercise from the fitness sessions.  Also, see 0047, display instructional videos on the screen if the user does not know how to perform the exercise.]

Regarding claim 33, Trzecieski (modified by Gilley and Alexander) disclose the device of claim 26.  Furthermore, Trzecieski discloses
wherein at least one of the exercise machine data, the exercise machine software state data, and the exercise machine user performance data is received is from at least one of an exercise machine memory, a peripheral processing device that is in communication with the exercise machine, an encoder sensor configuration configured to measure the movement of an exercise machine element, a force sensing sensor that measures the movement of an exercise machine element and a motion sensor that can detect the movement of an element of an exercise machine.  [See Trzecieski [Fig. 2b] Wearable device receives information from control circuit (289), wherein the control circuit communicates with actuator (288) (the control circuit is interpreted as a peripheral processing device since Fig. 2b shows this circuit is located at the periphery of the machine).  Also, see 0043-0045, When the user completes using the machine, the machine updates the wearable electronic device with a duration that the user interacted with the cardio machine and/or, other articles of fitness equipment with wireless technology communicate a weight to the wearable electronic device so that the weight is tracked.]

Regarding claim 35, see examiners rejection for claim 26 which is applicable and analogous to the rejection of claim 35.

Regarding claim 37, see examiners rejection for claim 28 which is applicable and analogous to the rejection of claim 37.

Regarding claim 38, see examiners rejection for claim 29 which is applicable and analogous to the rejection of claim 38.

Regarding claim 40, Trzecieski (modified by Gilley and Alexander) disclose the device of claim 35.  Furthermore, Trzecieski discloses
wherein the exercise machine is at least one of a cardio exercise training machine and a strength exercise training machine.  [See Trzecieski [Fig. 2b] Strength machine.]

Regarding claim 41, see examiners rejection for claim 26 which is analogous and applicable for the rejection of claim 41.  Furthermore, Trzecieski discloses
establishing a bi-directional wireless communication link between the wearable electronic display device and the exercise device, [See Trzecieski [Fig. 2b] Communication between device (100) and machine (250) and vice versa.]

Regarding claim 43, see examiners rejection for claim 28 which is applicable and analogous to the rejection of claim 43.

Regarding claim 44, see examiners rejection for claim 29 which is applicable and analogous to the rejection of claim 44.

Claims 27, 36 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trzecieski (US 20100009810) in view of Gilley et al. (herein after will be referred to as Gilley) (US 20080077620) in view of Utter (US 20140129239) and in further view of Lakovic et al. (herein after will be referred to as Lakovic) (US 20100331145).

Regarding claim 27, Trzecieski (modified by Gilley and Utter) disclose the device of claim 26.  Furthermore, Trzecieski discloses
wherein the WED is at least one of a smartwatch device, an accelerometer device, a head mounted frame device, a mobile device, a smartphone and an eyeglass device, and [See Trzecieski [Fig. 1a] Device (100).]
Trzecieski does not explicitly disclose
wherein the WED processing device is further configured to control the WED responsive to the processed WED bio-metric user data, and  
wherein the bio-metrically secure mobile device is at least one of a smartphone and a tablet. 
However, Utter does disclose
wherein the bio-metrically secure mobile device is at least one of a smartphone and a tablet. [See Utter [Fig. 1] Mobile phone.]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the device by Trzecieski (modified by Gilley) to add the teachings of Utter, in order to improve upon problems associated with a data-capable personal worn device for health and wellness [See Utter [0002-0006]].
Trzecieski (modified by Gilley and Utter) do not explicitly disclose
wherein the WED processing device is further configured to control the WED responsive to the processed WED bio-metric user data, and
However, Lakovic does disclose
wherein the WED processing device is further configured to control the WED responsive to the processed WED bio-metric user data, and [See Lakovic [0107] Displaying heart rate for a user interface for a wearable athletic watch.]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the device by Trzecieski (modified by Gilley and Utter) to add the teachings of Lakovic, in order to display heart rate parameters on the wearable electronic device in Trzecieski while exercising.
Regarding claim 36, see examiners rejection for claim 27 which is applicable and analogous to the rejection of claim 36.

Regarding claim 42, see examiners rejection for claim 27 which is applicable and analogous to the rejection of claim 42.

Claims 32, 39 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trzecieski (US 20100009810) in view of Gilley et al. (herein after will be referred to as Gilley) (US 20080077620) in view of Utter (US 20140129239) and in further view of Dibenedetto et al. (herein after will be referred to as Dibenedetto) (US 20090047645).

Regarding claim 32, Trzecieski (modified by Gilley and Utter) disclose the device of claim 26.  Furthermore, Trzecieski does not explicitly disclose
wherein the bio-metrically secure mobile device is configured to receive the processed bio-metric data from the WED and further generate an exercise performance indicator responsive to the received processed bio-metric data.  
However, Dibenedetto does disclose
wherein the bio-metrically secure mobile device is configured to receive the processed bio-metric data from the WED and further generate an exercise performance indicator responsive to the received processed bio-metric data. [See Dibenedetto [0077] Mobile phone communicates with wearable heart rate monitor.  Also, see 0092, provide visual feedback to a user.]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the device by Trzecieski (modified by Gilley and Utter) to add the teachings of Dibenedetto, in order to display assessment parameters related to a user’s workout.  This will improve upon assisting a user determine their workout efficiency.

Regarding claim 39, see examiners rejection for claim 32 which is applicable and analogous to the rejection of claim 39.

Regarding claim 45, see examiners rejection for claim 39 which is applicable and analogous to the rejection of claim 45.

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trzecieski (US 20100009810) in view of Gilley et al. (herein after will be referred to as Gilley) (US 20080077620) in view of Utter (US 20140129239) and in further view of Watterson et al. (herein after will be referred to as Watterson) (US 20110071003).

Regarding claim 34, Trzecieski (modified by Gilley and Utter) disclose the device of claim 26.  Furthermore, Trzecieski does not explicitly disclose
wherein the wearable electronic display device includes software that is configured to receive exercise machine software state data of the exercise device and use the exercise machine software state data to trigger messaging for display on the wearable electronic display device. 
However, Watterson does disclose
wherein the wearable electronic display device includes software that is configured to receive exercise machine software state data of the exercise device and use the exercise machine software state data to trigger messaging for display on the wearable electronic display device. [See Watterson [0253] Portable device to receive data representative of any measurable parameter detected by one or more sensors couple or communicating with treadmill (12)…and display information or data associated with any of the measurable parameters of the exercising user or the exercise device.]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the device by Trzecieski (modified by Gilley and Utter) to add the teachings of Watterson, in order to provide additional data functionality for the electronic devices recording the data while a user exercises. This will improve upon the user exercising by providing the user with additional data in regard to his exercising routine.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486